NO. 07-04-0400-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 30, 2005



______________________________



ROY BOSWELL, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 114
TH
 DISTRICT COURT OF SMITH COUNTY;



NO. 241-1410-00; HONORABLE CYNTHIA STEVENS KENT, JUDGE

_______________________________



Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Appellant Roy Lee Boswell appeals from an order revoking his community supervision and sentencing him to eight years confinement in the Texas Department of Criminal Justice Institutional Division and a fine.  The certification of appeal executed by the trial court does not disclose that he has a right to appeal from the order; rather it states that he waived same.  By letter dated June 9, 2005, this court notified appellant of this circumstance and that the appeal was subject to dismissal.  The court also requested that he supply us with an amended certification illustrating that he has a right to appeal from the order or inform us why we should continue the appeal.  This was to be done by June 24, 2005.  That deadline lapsed and we received neither a response nor amended certification.  Thus, we dismiss this appeal.  
See
 
Tex. R. App. P. 
25.2(d) (requiring that the appeal be dismissed if a certification showing that the defendant has  a right to appeal has not been made part of the record).  

Accordingly, this appeal is dismissed.  



James T. Campbell

          Justice





Do not publish.  





FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.